DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 1/24/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 10/26/21 has been withdrawn pursuant to 37 CFR §1.114 and the submissions filed on 12/28/21 and 1/24/22 have now been entered.  Amended claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

4.  Claims 1-19 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

For example, the italicized portion of the amended limitation, “receiving, from a user augmented reality eyewear device, a list of undesired components of purchasable items and a preferred language” is not sufficiently supported or disclosed in the specification.  The specification mentions in only two places that the user device 110 may be connected with augmented reality eyewear (ARE) to: enable the user to be able to manually or automatically capture data (what data? It’s not disclosed) about specific purchased items via the ARE, and to enable the ARE to be manipulated (somehow) by the user to input information, without disclosing what that information may be. (See e.g., Spec. ¶¶ 036 and 054)  However, the specification discloses in various places that it is the device 110 (not the ARE which is simply connected to the device 110) that receives a list of undesired ingredients input by a user.  Thus, as described by the specification, the ARE is simply connected with, or to, the device 110, but it is the device 110 itself which receives the user inputs regarding a list of undesired components of an item and a preferred language.  There is insufficient support for the ARE receiving a list of undesired components, as is now recited in this limitation. 
Similarly, the other four amended limitations of the claim, which limitations now recite that it is the ARE itself performing the various recited functions of these 
displaying the alert on the ARE in a selected language; 
receiving from the ARE a notice that the user purchased an item; 
obtaining a sublist from the ARE of components of purchased items; and 
sending the alert of translated undesired components to the ARE

Regarding claim 19, the limitation, “displaying on the augmented reality eyewear device the alert in a selected language” appears to have insufficient support in the specification.  For example, as discussed in the specification 
	Since claims 2-18 include the respective limitations of claim 1 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 1. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 20) and a plurality of machines (claims 1-19), where the machines are substantially directed to the subject matter of the process; where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving, (from a user) … , a list of undesired components of purchasable items and a preferred language; 
defining an alert (to a user) of an undesired component in a purchased item, the alert comprising an alert timing configuration and an undesired component identification; 
displaying, (for the user) … , the alert in a selected language; 
receiving, (from the user) … , a notice that the user purchased an item; 

generating a sublist of components of the purchased item when the purchased item information has been automatically collected; 
obtaining from the user … the sublist of components of the purchased item when the purchased item information has not been automatically collected; 
determining whether the purchased item contains an undesired component; and 
upon determining that the purchased item contains an undesired component, translating the determined undesired component into the preferred language, and sending the alert with the translated component to the user … . 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: 
a) certain methods of organizing human activity, which includes: fundamental economic practices and managing personal behavior, and/or b) performing one or more mental process (e.g., the various recited steps, such as: receiving a list of undesired component of purchasable items, defining an alert …, determining whether a listing … has been automatically collected, generating a list of components …, obtaining from the user a list of components …, determining whether the purchased item contains an undesired component, and … sending an alert, could be performed during a commercial purchase transaction with a merchant, which is a fundamental economic practice, or the “determining” steps could be performed via one or more mental process, and/or these various recited steps could be performed by a human performing those functions, which is managing human behavior). 
Applicant is reminded that claims can recite a metal process even if it is claimed to be performed on a computing device.  (See e.g., USPTO Oct. 2019 Update: Subject Matter Eligibility, Pg. 8)  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2-6 and 14-18 simply further refine the abstract idea by requiring various ways that the alert and/or the notice is defined, configured, or generated, or received, or is combined with other data or a request for a confirmation, which is simply sending of a notice after data analysis based on rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 7-9 and 11 simply further refine the abstract idea by requiring various ways that the sublist is generated or by stating that the sublist is stored, which is simple data manipulation and data storage based on rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract 
Claims 10 and 12-13 simply further refine the abstract idea by describing various situations regarding comparing the sublist of components with the list of undesired components vis-a-vis information of purchased items, which is simple data analysis based on rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “user device,”, an “augmented reality device,” “augmented reality eyewear,” one or more “processors,” and/or one or more “memory devices” storing executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, augmented reality devices (whether a handheld device or a headset or eyewear), and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

8.  Claim 20 is rejected under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by Starr (US Patent Publication 2007/0143256 A1; hereinafter Starr). 
	Regarding claim 20, Starr discloses: 
A method for alerting a user of undesired components in purchased items, comprising: receiving, from a user, a list of undesired components of one or more purchasable items and a preferred language  [system, processor(s), and methods for determining certain undesired ingredients of purchasable products, including creating & receiving a list of undesired ingredients of a product from a user; a user may input information via a spoken language of the user and/or request a translation of product information/ingredients in the user’s language (preferred language received from user) – see e.g., at least Figs 1-3, 25-31, 32 (including associated text) and including at least ¶¶ 044-050, 089, 127, 132-137] 
defining an alert to a user of an undesired component in a purchased item, the alert comprising an alert timing configuration and an undesired component identification; and receiving a notice, from the user device, that the user purchased an item  [user can manually enter specific undesired ingredients in a product or amounts of various certain ingredients or compounds associated with a product to be flagged to warn (alert) the user to not purchase a certain product and/or the user can be automatically alerted (alert timing configuration) when a user has purchased a product that has been flagged since it contains a user-flagged undesired ingredient; information regarding a user’s purchase of a product is received by the host network from the user device and stored – see e.g., at least ¶¶ 107-112, 119-120, 137, 140] 
displaying the alert in a selected language  [as previously disclosed herein, a user may input information via a spoken language of the user and/or a user may request a translation of product information/ingredients from a foreign language into the user’s spoken language (preferred language, received from user); additionally, when an undesired ingredient in a product is flagged, notice of same is provided to the user as a “display indication” (such an alert would be in the user’s preferred/selected language) – see e.g., at least Figs 1-3, 25-31, 32 (including associated text) and including at least ¶¶ 089, 112, 127, 137] 
determining whether information associated with the purchased item has been automatically collected; and generating a sublist of components of the purchased item when the purchased item information has been automatically collected  [when the user does not input a product identifier via scanning or otherwise, the user device can be configured to, in the case where the product is purchased, automatically receive data regarding ingredients of the product (generated a sublist of ingredients), including determining whether any ingredients have been user-flagged, thus it is determined that the received generated product ingredients (information associated with purchased product) have been automatically received/collected since they are then automatically checked to see if they have been user-flagged – see e.g., at least ¶ 112] 
obtaining from the user device the sublist of components of the purchased item when the purchased item information has not been automatically collected  [if product ID of purchased product is not automatically scanned, which would automatically generate a user-designated sublist for undesired ingredients for the product, then the user manually inputs the product ID or other product information and a user-designated 
determining whether the purchased item contains an undesired component; and upon determining that the purchased item contains an undesired component, translating the determined undesired component into the preferred language, and sending the alert to the user  [notification (alert) regarding determined user-defined undesired flagged ingredient in a purchased product is provided to user in user’s language; translation of ingredients, including undesired ingredients, from foreign language is also provided to user – see e.g., at least ¶¶ 112, 127 and 137] 

9.  Examiner’s Note:  Regarding claims 1-19, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is supported by the specification to a sufficient degree such that the full extent and clear scope of the claimed subject matter and claimed functionality of claims 1 (and thus, dependent claims 2-18 which include the limitations of claim 1) and 19 is sufficiently understood to be properly searched with respect to those claims (i.e., when the respective 35 USC §§112(a) rejection(s) is/are overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
10.  Applicant’s arguments filed 12/28/21 and 1/24/22 have been fully considered. 
Applicant’s arguments (Amendment, Pg. 8) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Applicant has pointed out no specific grounds of error in the prior 101 rejection of claims 1-20.  Therefore, for the reasons given above, the rejection of these amended claims under 35 USC §101 is maintained. 
Applicant’s arguments regarding the prior art rejections are moot in view of the 112(a) rejection of claims 1-19, regarding unsupported amended new matter in those claims, and a new grounds of rejection of claim 20 necessitated by applicant’s claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696